PARIENTE, Judge.
This court has reviewed the order being appealed, granting summary judgment in favor of appellee on appellant’s counterclaim. Both the main claim and the counterclaim arise from the rendering of legal services to appellant by appellee. The original claim, which is interrelated with the counterclaim and arises from the same transaction, remains pending. Accordingly, an appeal from an order disposing of the counterclaim is premature. See Cohen, Scherer, & Cohen, P.A. v. Pacific Employers Ins. Co., 654 So.2d 282 (Fla. 4th DCA 1995); Johnson v. Allen, Knudsen, DeBoest, Edwards & Rhodes, P.A., 621 So.2d 507 (Fla.2d DCA 1993); S.L.T. Warehouse Co. v. Webb, 304 So.2d 97 (Fla.1974).
The fact that the trial court stayed the main claim pending disposition of this appeal does not create an exception to this principle so as to permit an appeal. It merely reinforces our conclusion that both the complaint and the counterclaim are in fact interrelated.
This appeal is therefore sua sponte dismissed without prejudice to appellant’s right to appeal after final determination of the main claim.
STEVENSON and SHAHOOD, JJ., concur.